McCLELLAN, J.
Statutory ejectment. An agreed statement of facts raises, as was intended, the single question whether adverse possession of sixteenth section school lands, under the Code 1896, § 2794, and its predecessors, was operative to invest title in an adverse holder of such lands under color of title. The contention is that such statutes are invalid, because inconsistent with acts of Congress, including that admitting Alabama as a state in 1819, and because in conflict with the Constitution of the United States and with the several Constitutions of this state in the particulars that Alabama’s organic laws touched the subject of the sixteenth section school lands.
Since Long v. Brown, 4 Ala. 622, and Cooper v. Roberts, 18 How. 173, 15 L. Ed. 338, contain a full recital of the history of sixteenth section school lands, their legal status and the beneficent motives that inspired the devotion of such lands, or the proceeds of such lands, to purposes of education, there is no occasion to repeat, generally, those matters at this time.
*378In necessary affirmance of the entire validity of the statutes of limitations with respect to sixteenth section school lands in this state, this .court ruled, in Miller v. State, 39 Ala. 600, that title might be acquired by an adverse possession for the requisite period to effect that result, premising that the stated application of the doctrine did not conclude any right of the state; for the state had no property in such lands. The ■ pertinent pronouncement of Miller v. State, supra, has been since approved in Gaston v. State, 88 Ala. 459, 7 South. 340; Wyatt v. Tisdale, 97 Ala. 594, 12 South. 233; Prestwood v. Watson, 111 Ala. 604, 20 South. 600; and T. C., I. & R. R. Co. v. Linn., 123 Ala. 112, 26 South. 245, 82 Am. St. Rep. 108.
In Wyatt v. Tisdale, supra, the court said (Justice Coleman writing) : “The authority of the Legislature to make the statute apply to suits by the state, or for the recovery of sixteenth section lands, is not doubted; and there is no reason why a different construction should be given the statute or a different principle applied Avhen the suit is by the state, or one claiming through the state, than that applied to private persons.”
The inspiration of the action taken by the federal government, with respect to sixteenth section lands, was the terms of the cession of Georgia.
In the proposals submitted for acceptance, as conditions to the admission of Alabama to the Union, was this: “First. That the section numbered sixteen in every tOAvnship, and Avhen such section has been sold, granted, or disposed o-f, other lands equivalent thereto, and most contiguous to the same, shall be granted to the inhabitants of such townships for the use of the schools.”
*379This proposal, as were the others, was accepted by Alabama. But there being no entity representative of the inhabitants of townships capable of taking the legal title to the section it became then vested in the state for the benefit of those for whom the bounty was intended. The state had no property therein, though upon it rested the high public duty to conserve the application of the subject of the grant to the purpose for which it was bestowed. The trust, so established was thus defined in Cooper v. Roberts, supra (Justice Campbell writing): “The trusts created by these compacts relate to a subject certainly of universal interest, but of municipal concern, over which the power of the slate is plenary and exclusive.” (Italics supplied.) See Dunklin County v. Dunklin Co. Court, 23 Mo. 449, 456, 457; Gaston v. State, 5 Or. 48; Supervisors, etc., v. Burchell, 31 Ill. 68.
This was the fundamental conception to which may be referred the stated ruling of this court in Miller v. State. The trust thus accepted by the state was of a personal nature, exalted as that was in the plighted public faith, not a trust fixed upon the land itself by the terms of the grant, and abiding with the land in all events.
Now, the grant in Northern Pacific Railway v. Townsend, 190 U. S. 267, 23 Sup. Ct. 671, 47 L. Ed. 1044, was radically different from that of the sixteenth section lands. There the donation was for the particular public purpose of constructing a railroad through the public domain. The nature of the grant itself forbade such disposition of the area granted as would defeat its permanent application to the public purpose entertained and expressed in its donation. The opinion takes special, controlling account of this fact. In there determining the nature and character of the estate taken un*380der such a grant, it was, of course, held that an estate in the likeness of a “limited fee” only passed; an implied condition of reverter being raised up to effect the reversion to the government, if the land ceased to be used or retained for the purpose designated. In respect of the school lands, their disposal was anticipated. The grant, in the proposal submitted to and accepted by the state, was of the fee, without limitation upon the power of the state.—Cooper v. Roberts, supra. And the act of Congress purporting to allow the sale of such lands was unnecessary and vain, other than as evidencing the good faith of the state in the premises.—Cooper v. Roberts, supra; Long v. Brown, 4 Ala. 622, 629.
The views prevailing in Board of Trustees of Vincennes University v. Indiana, 14 How. 272, 14 L. Ed. 416, are not opposed to the conclusions prevailing in the later decision of that court in Cooper v. Roberts, supra. The sum of the holding there was that the corporation created by Indiana took, upon its creation, the theretofore abeyed title to. the subject of that grant (for a seminary of learning); and that Indiana was without power to divest the title so invested.
We see nothing in the terms of the grant of the sixteenth section lands, or in any binding act of Congress to which we have been referred, that presented or presents an obstacle to the valid application of the statute of limitations and of the doctrine of adverse possession to such lands.
This state has, from the beginning, faithfully performed its obligations with respect to these lands and the great purpose inspiring their grant. See its several Constitutions and Aikin’s Dig., p. 373, § 19; Clay’s Dig., p. 519 et seq., and codifications of 1852 and subsequently.
*381The Constitution of 1819 and its several successors have pledged the good faith of the state in the premises. But with all there is no provision of those organic laws of Alabama wherefrom it could be concluded that sixteenth section lands should be exempt from the application and effect of laws of limitation applicable to all other lands, save those devoted to a public, governmental purpose or beneficiary owned by the state. The particular injunction, expressed by the Constitutions of this state, that such lands should be preserved from “waste or damage,” and the funds derived therefrom faithfully applied to the object of the grant, certainly intended no restriction upon the power of the state, which in this “municipal concern” is “plenary and exclusive.” The conclusion is that the statutes assailed were valid. The result is that the judgment must be affirmed.
Affirmed.
All the Justices concur, except de Graf-FENRIEI), J., not sitting.